Citation Nr: 9907949	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 552A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
nasal fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office in Wichita, Kansas (RO), which, in part, denied 
service connection for a left hand fracture, and granted 
service connection with a noncompensable evaluation for a 
nasal fracture.  

The veteran perfected an appeal of the RO's denial of both of 
the aforementioned issues.  However, by rating decision dated 
December 1997, the RO granted the veteran service connection 
for carpal tunnel syndrome of the left hand.  In a note 
following its decision, the RO explained that the grant 
represented the full benefit sought with regard to the 
veteran's claim for service connection for residuals of a 
left hand fracture.  In addition in a VA Form 646 (Statement 
of Accredited Representation in Appealed Case) the veteran's 
representative indicated that the veteran continued to 
disagree with the assignment of the noncompensable evaluation 
for residuals of a nasal fracture.  Accordingly, the claim 
for residuals of a left-hand fracture is not before the Board 
for appellate review.


FINDING OF FACT

The veteran does not currently suffer residuals of a nasal 
fracture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.31, 4.97, 
Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to the assignment of 
a compensable evaluation for his nasal disability because the 
current noncompensable evaluation does not adequately reflect 
the severity of his symptomatology.  He alleges that his 
nasal passages are restricted due to his prior nasal fracture 
and subsequent surgery, and that since the 1980s, he has had 
a breathing problem.  He claims that although he has 
allergies that might aggravate the problem, his service-
connected disability is in part the cause of the problem.  

The preliminary inquiry before the Board is whether the 
veteran has satisfied his burden of submitting evidence of a 
well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  An allegation 
that a service-connected disability is more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In light of the veteran's previously noted contention, the 
Board finds the claim well grounded.  The Board also is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that no further 
assistance to the veteran is required.  

The Board does note that the veteran has reported that he had 
nasal treatment and surgery at the VA Medical Center in 
Kansas City Missouri in 1984 or 1985, and has requested that 
those records be obtained in support of his claim.  While 
these records have not been obtained, those records would not 
be relevant or probative to the issue on appeal given that 
they are dated over a decade prior to the date the veteran 
filed a claim for service connection.  More specifically they 
would have no bearing on the appropriate evaluation for the 
veteran's nasal disability either as to the initial 
evaluation assigned by the June 1997 rating decision which 
initially granted service connection for the disability, or 
as to the current level of severity of the veteran's 
disability.  As such, the Board will review the veteran's 
appeal based on the evidence of record.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

By rating decision dated June of 1997, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for a nasal fracture.  In July of 1997, he 
expressed disagreement with the noncompensable evaluation.  
The Board observes here that the Court has recently noted 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson V. West, No. 96-947 
(U.S.Vet. App. Jan. 20, 1999).  

The RO's June 1997 assignment of a noncompensable evaluation 
was based on a June 1997 report of VA examination.  During 
the examination, the veteran reported that he had mild 
breathing problems, which necessitated the use of nasal spray 
or decongestant.  He indicated that he associated these 
symptoms and a blocked nose, clear nasal discharge, redness 
and itchiness of the eyes, and an itchy throat with an 
increase in pollen in early summer and spring.  

The examiner indicated that the veteran reported a history of 
headaches, which are usually associated with hay fever.  He 
noted that the veteran had mild erythema and a clear nasal 
discharge in the nasal passages, no sinus tenderness, a 
normal mouth and throat, and no exudate, erythema or 
postnasal drip in the oropharynx.  He concluded that the 
veteran's current symptomatology was consistent with allergic 
rhinitis, that he had no disability related to his prior 
nasal fracture, and that his breathing difficulties were 
directly related to nasal blockage and not to a pulmonary 
condition.  The examiner diagnosed "history of previous 
nasal septum fracture....[T]he current complaints of nasal 
congestion and breathing difficulties are directly related to 
a seasonal allergy and is not directly related to the 
previous fracture that the patient sustained."

VA outpatient treatment records reflect that the veteran 
sought treatment for several conditions including chronic 
congestion twice in May 1997.  During these visits, the 
veteran was noted to have slightly red, boggy turbinates of 
the left nostril and a boggy right nose.  However, the 
examining physician attributed these findings to rhinitis or 
bronchitis, not to the veteran's in-service nasal fracture or 
subsequent surgery.  

The Board has reviewed the probative evidence of record and 
considered the effect the veteran's disability has on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  His 
disability is evaluated noncompensable pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  Diagnostic Code 6502 provides 
that a 10 percent evaluation is warranted for deviation of 
the nasal septum, traumatic only, with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  According to the aforementioned evidence, the 
veteran's disability picture is consistent with no higher 
than the RO's assignment of a noncompensable evaluation.  See 
38 C.F.R. § 4.31.  Although the veteran's alleged breathing 
difficulties have been objectively confirmed, a physician has 
attributed these difficulties to allergies, not to his 
service-connected disability.  In fact, a VA examiner has 
specifically indicated that the veteran does not currently 
suffer residuals of his in-service nasal fracture.

Inasmuch as the evidence does not establish that the veteran 
has a traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, or any other symptoms that would 
warrant a compensable evaluation under an alternative rating 
code, the criteria for a higher evaluation have not been met.  
At present, however, the Board finds that the veteran's nasal 
fracture disability more nearly approximates the currently 
assigned noncompensable evaluation, and that the 
preponderance of the evidence is against a higher evaluation.


ORDER

A compensable evaluation for residuals of a nasal fracture is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


